Citation Nr: 1529236	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1998 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was remanded for additional development by the Board in January 2015.  


FINDING OF FACT

The Veteran's anxiety disorder is related to his service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2014).  

The Veteran was not diagnosed with a psychiatric disability while in service, however, his service treatment records show some complaints of anxiety.  The Veteran asserts that he had feelings of anxiety during service but was advised to not seek treatment because that would have been detrimental to his career.  The record shows he was diagnosed with social anxiety disorder in March 2004, less than two years following separation from active duty.

The March 2010 VA examiner opined against a relationship between his service and his diagnosis.  He noted the Veteran was not diagnosed during service, and that the complaints of anxiety and stress were situational in nature.  He also noted that the Veteran reported excessive drinking during service, which raised the possibility that any mental health issues at that time were related to alcohol abuse.  A second VA examiner also opined against a relationship in March 2015, also noting that there was no diagnosis in service.  He noted that the Veteran was diagnosed with anxiety disorders years after separation, but that the records did not show a relationship to service.  The Board notes that these opinions are both deficient in that they do not adequately take into consideration the Veteran's statements regarding his symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A private May 2013 psychological evaluation contains an opinion in favor of a relationship.  That psychologist indicated the Veteran has a predisposition to obsessive compulsive behavior, and began to have strong feelings during active duty that he was not able to handle the rigors of service.  He noted the Veteran was given conflicting advice in service, but ultimately did not obtain treatment because he was worried that psychological treatment would negatively impact his military career.  He indicated that this led to depression and a low tolerance for stress.  He indicated that it was as likely as not that his current diagnoses were a continuation of symptoms of anxiety and stress during service.

The Board finds that the May 2013 private opinion is probative and that it establishes service connection.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); see also Owens  v. Brown, 7 Vet. App. 429 (1995).  
ORDER

Service connection for anxiety disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


